internal_revenue_service number release date index number ------------------------------------- ---------------------------------------------------- --------------------------------------------- --------------------------- in re --------------------------------------------------- ------------------------------------------------------------ --------------------------------------------------------- -- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ---------------- telephone number -------------------- refer reply to cc psi b04 plr-139456-14 date date legend decedent spouse daughter son grandson granddaughter granddaughter trust state state statute trustee foundation court order plr date date date date date dear --------------- ---------------------------- -------------------------- --------------------------------------------------------------- ---------------------------- -------------------------- ------------------------------------- --------------------------- ------------------------------------------------------------------------------ ----------------------------- ------------ ------------------------------------------------------------------------- ------------------------------------------------------------------------------ ------------------------------------------------------------------------------ -------------------------- ------------------------------ ----------------------------------------------------------------------- --------------------------------------------- ------------------------ ------------------ ------------------ -------------------- --------------------- this letter responds to your letter dated date submitted by your authorized representative requesting income gift and generation-skipping_transfer plr-139456-14 gst tax rulings with respect to the proposed modification to the calculation of the total return share for trust pursuant to state statute decedent died on date a date prior to date survived by spouse daughter son grandson granddaughter and granddaughter decedent’s will established trusts for the benefit of daughter and son and their issue paragraph d of item vii of the will provides that decedent devises the balance of the residue of his estate to trustee to be held in trust until twenty-one years after the death of the last survivor among his children and grandchildren as may be in being at the time of his death and upon termination the principal of each trust shall be divided among its income beneficiaries per stirpes trustee shall divide said residue into two separate and equal trusts to be designated fund a and fund b paragraph d-1 of item vii provides that fund a shall be held by trustee for the benefit of daughter and her issue daughter shall receive two-thirds of the net_income so long as she may live in monthly or quarterly installments as she may direct the issue of daughter per stirpes shall receive one-third of the net_income so long as daughter shall live in monthly or quarterly installments as she may direct if all of the issue of daughter shall predecease her daughter shall thereafter receive the entire net_income so long as she shall live upon the death of daughter or upon decedent’s death if she should predecease decedent fund a shall be held for the benefit of the surviving issue of daughter per stirpes and her issue shall receive the entire net_income until the termination of this trust as set out in paragraph d of this item vii if any issue of daughter should die during the life of the trust the share of income of the deceased issue shall be paid to the then living issue of daughter per stirpes upon the death of daughter without issue surviving or upon the death of her last surviving issue prior to termination the entire assets of fund a in the custody of trustee shall be added to fund b to be held as hereinafter provided paragraph d-2 of item vii provides that fund b shall be held by trustee for the benefit of son and his issue son shall receive the entire net_income until he shall have issue in being thereafter he shall receive two-thirds of the net_income so long as he may live in monthly or quarterly installments as he may direct the issue of son per stirpes shall receive one-third of the net_income so long as son shall live in monthly or quarterly installments as he may direct upon the death of son or upon decedent’s death if he should predecease decedent fund b shall be held for the benefit of the surviving issue of son per stirpes and his issue shall receive the entire net_income until the termination of this trust as set out in paragraph d of this item vii if any issue of son should die during the life of the trust the share of income of the deceased issue shall be paid to the then living issue of son per stirpes upon the death of son without issue surviving or upon the death of his last surviving issue prior to termination the entire assets of fund b in the custody of trustee shall be added to fund a to be held as hereinabove provided plr-139456-14 item viii provides that if at any time before the termination of either trust as fixed by item vii d there shall be no living children of decedent or their issue to receive the income from fund a or fund b then upon the death of the last to die among said issue the trusts designated fund a and fund b shall terminate and the entire assets then in the custody of trustee shall pass in fee to spouse if living and if not then in fee to foundation son died a few months after decedent on date a date prior to date leaving no issue pursuant to paragraph d-2 of item vii of decedent’s will assets allocated to fund b were instead allocated to fund a hereinafter trust on date a date after date trust was converted to a unitrust pursuant to court order paragraph of court order provides that trust be converted to a total return share total return share whereby in each taxable_year of the total return share until daughter’s death trustee shall pay of the unitrust_amount as hereinafter defined to daughter and of the unitrust_amount per stirpes to daughter’s issue with the total unitrust_amount unitrust_amount being equal to five percent of the net fair_market_value of the total return share assets as hereinafter defined valued as of the last business_day of the prior taxable_year the total return share shall include all of trust’s assets and shall include all subsequent acquisitions and reinvestments thereof total return share assets after daughter’s death such unitrust_amount shall be paid to daughter’s surviving issue per stirpes the unitrust_amount for each taxable_year shall be paid to the income beneficiaries in monthly or quarterly installments as daughter may direct from time to time during her lifetime or after her death as a majority in beneficial_interest of daughter’s then living issue shall from time to time direct paragraph of court order provides that upon the death of the last surviving income_beneficiary trustee shall distribute all of the total return share assets other than any amount then due to the last surviving income_beneficiary or his or her personal representative in accordance with the ultimate disposition of trust as set forth under the terms of decedent’s will on date a date after date the internal_revenue_service issued plr which provided that the conversion of trust to a unitrust pursuant to court order did not affect the gst tax exempt status of trust under sec_26_2601-1 is not considered a sale exchange or other_disposition of property and did not cause trust or any of the beneficiaries to realize a gain_or_loss for purposes of sec_1001 and did not cause a transfer direct or indirect of property that will be subject_to the gift_tax imposed by sec_2501 on date a date after date daughter died survived by her son and two daughters grandson granddaughter and granddaughter trustee plr-139456-14 represents that there have been no additions actual or constructive to trust after date state statue provides after a_trust is converted to a unitrust all of the following provisions shall apply the fiduciary shall follow an investment policy seeking a total return for the investments held by the trust whether the return is to be derived a from appreciation of principal b from earnings and distributions from principal or c from both the fiduciary shall make regular distributions in accordance with the terms of the trust or the terms of the will as the case may be construed in accordance with the provisions of this section and unless expressly prohibited by the terms of the trust the term income in the terms of a_trust or will means an annual distribution the unitrust distribution equal to the percentage the payout percentage that is no less than three percent and no more than five percent and that the fiduciary may determine in the fiduciary's discretion from time to time or if the fiduciary makes no determination that shall be four percent of the net fair_market_value of the trust's assets whether such assets would be considered income or principal under other provisions of this chapter averaged over the lesser_of a the three preceding years or b the period which the trust has been in existence trustee and the beneficiaries of trust pursuant to state statute propose to modify trust to provide that the calculation of the total return share be based on the average of the net fair_market_value of the total return share assets valued as of the last business_day of each of the immediately preceding three taxable years rather than on the last business_day of the prior taxable_year trustee has requested the following rulings plr-139456-14 the proposed modification to the calculation of the total return share for trust will not violate the transition_rules under b a of the tax_reform_act_of_1986 and thus trust and the total return share will continue to be exempt from the gst tax the proposed modification to the calculation of the total return share for trust will not cause trust the total return share or any of the beneficiaries to be subject_to gift_tax with respect thereto the proposed modification to the calculation of the total return share for trust will not be considered a sale exchange or other_disposition of property and will not cause trust the total return share or any of the beneficiaries to realize a gain_or_loss for purposes of sec_1001 law and analysis - ruling sec_1 and sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual sec_2511 provides that the tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2601 imposes a tax on every gst sec_2611 defines a gst as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any gst under a_trust that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for plr-139456-14 example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax regulations sec_26_2601-1 example considers a situation where in grantor a resident of state x established an irrevocable_trust for the benefit of grantor's child a and a's issue the trust provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes in state x amends its income and principal statute to define income as a unitrust_amount of percent of the fair_market_value of the trust assets valued annually for a_trust established prior to the statute provides that the new definition of income will plr-139456-14 apply only if all the beneficiaries who have an interest in the trust consent to the change within two years after the effective date of the statute the statute provides specific procedures to establish the consent of the beneficiaries a and a's issue consent to the change in the definition of income within the time period and in accordance with the procedures prescribed by the state statute the administration of the trust in accordance with the state statute defining income to be a percent unitrust_amount will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter of the internal_revenue_code further under these facts no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes similarly the conclusions in this example would be the same if the beneficiaries' consent was not required or if the change in administration of the trust occurred because the situs of the trust was changed to state x from a state whose statute does not define income as a unitrust_amount or if the situs was changed to such a state from state x trustee represents that trust was irrevocable on date and that there have been no additions constructive or otherwise to trust after date consequently trust is currently exempt from gst tax the facts in this case are similar to those set forth in example of sec_26 b i e which concludes that the conversion of an income_interest to a unitrust_interest pursuant to state statute will not be considered to shift a beneficial_interest in a_trust for gst tax purposes trust already converted to a unitrust on date the proposed modification to a total return share is permitted by state statute state statute allows the annual unitrust payment to be determined as a percentage of the net fair_market_value of trust assets determined as a rolling average of the trust’s three preceding_taxable_years in addition example concludes that no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes as a result of such a conversion accordingly based upon the facts submitted and the representations made and provided the proposed modification meets the requirements of state statute and other applicable state statutes we conclude that the proposed modification to the calculation of the total return share for trust will not violate the transition_rules under b a of the tax_reform_act_of_1986 and thus trust and the total return share will continue to be exempt from the gst tax we further conclude based upon the facts submitted and the representations made and provided the proposed modification meets the requirements of state statute and other applicable state statutes that the proposed modification to the calculation of the total return share for trust will not cause trust the total return share or any of the beneficiaries to be subject_to gift_tax with respect thereto ruling plr-139456-14 sec_61 provides that except as provided in subtitle a gross_income means all income from whatever source derived including income from dealings in property sec_61 provides that gross_income includes income from an interest in a_trust sec_1_61-1 provides that gross_income means all income from whatever source derived unless excluded by law gross_income includes realized in any form whether in money property or services sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received in determining the amount realized-- there shall not be taken into account any amount received as reimbursement for real_property_taxes which are treated under sec_164 as imposed on the purchaser and there shall be taken into account amounts representing real_property_taxes which are treated under sec_164 as imposed on the taxpayer if such taxes are to be paid_by the purchaser sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property differing materially in_kind or in extent is treated as income or as loss sustained the amount_realized from a sale_or_other_disposition of property is the sum of any money received plus the fair_market_value of any property other than money received an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id at in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id at in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id at plr-139456-14 sec_643 provides in relevant part that for purposes of this subpart and subparts b c and d the term income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law sec_1 b provides in relevant part that for purposes of subparts a through d part i subchapter_j chapter income when not preceded by the words taxable distributable net undistributed net or gross means the amount of income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law trust provisions that depart fundamentally from traditional principles of income and principal will generally not be recognized for example if a_trust instrument directs that all trust income shall be paid to the income_beneficiary but defines ordinary dividends and interest as principal the trust will not be considered one that under its governing instrument is required to distribute all its income currently for purposes of sec_642 relating to the personal_exemption and sec_651 relating to simple trusts thus items such as dividends interest and rents are generally allocated to income and proceeds from the sale_or_exchange of trust assets are generally allocated to principal however an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax-exempt_income capital_gains and appreciation for example a state statute providing that income is a unitrust_amount of no less than percent and no more than percent of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust sec_1 b further provides in relevant part that allocations pursuant to methods prescribed by such state statutes for apportioning the total return of a_trust between income and principal will be respected regardless of whether the trust provides that the income must be distributed to one or more beneficiaries or may be accumulated in whole or in part and regardless of which alternate permitted method is actually used provided the trust complies with all requirements of the state statute for switching methods a switch between methods of determining trust income authorized by state statute will not constitute a recognition event for purposes of sec_1001 and will not result in a taxable gift from the trust’s grantor or any of the trust’s beneficiaries trustee proposes to exercise the authority granted to trustee under state statute to modify the computation of the fair_market_value of the assets in trust thus the modification of the rights of beneficiaries to the income and principal of trust as a result of the modification is a result of the exercise by trustee of authority granted to trustee under the terms of trust and state statute not as a result of the exchange of their interests in trust the proposed modification of the total return share for trust plr-139456-14 by mere exercise of trustee’s authority under a state statute is not a sale_or_exchange of a materially different interest by any beneficiary accordingly based on the facts submitted and representations made and provided the proposed modification meets the requirements of state statute and other applicable state statutes we conclude that the proposed modification to the calculation of the total return share for trust will not be considered a sale exchange or other_disposition of property and will not cause trust the total return share or any of the beneficiaries to realize a gain_or_loss for purposes of sec_1001 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer s and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes
